Name: 82/497/EEC: Council Decision of 19 July 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Federative Republic of Brazil concerning imports of manioc from Brazil and from other supplier countries which are members of the General Agreement on tariffs and trade (GATT)
 Type: Decision
 Subject Matter: international trade;  cooperation policy;  EU finance;  plant product;  trade;  America
 Date Published: 1982-07-28

 Avis juridique important|31982D049782/497/EEC: Council Decision of 19 July 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Federative Republic of Brazil concerning imports of manioc from Brazil and from other supplier countries which are members of the General Agreement on tariffs and trade (GATT) Official Journal L 219 , 28/07/1982 P. 0058 - 0058 Finnish special edition: Chapter 11 Volume 10 P. 0127 Spanish special edition: Chapter 03 Volume 26 P. 0012 Swedish special edition: Chapter 11 Volume 10 P. 0127 Portuguese special edition Chapter 03 Volume 26 P. 0012 *****COUNCIL DECISION of 19 July 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Federative Republic of Brazil concerning imports of manioc from Brazil and from other supplier countries which are members of the General Agreement on tariffs and trade (GATT) (82/497/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, in the light of Community market trends for certain agricultural products, measures should be taken to achieve greater stability on the market, in particular in respect of manioc; Whereas to that end negotiations were conducted in accordance with Article XXVIII of GATT with a view to suspending temporarily the Community's tariff concession in respect of imports of products falling within subheading 07.06 A of the Common Customs Tariff; Whereas in those negotiations agreement has been reached with Brazil in its capacity of initial negotiator; Whereas the Agreement allows the Community to restrict the quantities of products falling within subheading 07.06 A of the Common Customs Tariff which may be imported under the levy which is fixed at a maximum of 6 % ad valorem, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Federative Republic of Brazil concerning imports of manioc from Brazil and from other supplier countries which are members of GATT is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 19 July 1982. For the Council The President K. OLESEN